EXHIBIT Item 6.Selected Financial Data Amounts and balances in the table below have been adjusted to reflect the retrospective application of new accounting standards for noncontrolling interests and certain convertible debt instruments.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Adjustment for Retrospective Application of New Accounting Standards.”) 2009 2008 2007 2006 2005 (in millions) Net sales $ 4,803 $ 5,841 $ 5,688 $ 5,272 $ 4,880 Gross margin (440 ) (55 ) 1,078 1,200 1,146 Operating income (loss) (1,676 ) (1,595 ) (280 ) 350 217 Net income (loss) (1,993 ) (1,665 ) (209 ) 415 188 Net income (loss) attributable to Micron (1,882 ) (1,655 ) (331 ) 408 188 Diluted earnings (loss) per share (2.35 ) (2.14 ) (0.43 ) 0.57 0.29 Cash and short-term investments 1,485 1,362 2,616 3,079 1,290 Total current assets 3,344 3,779 5,234 5,101 2,926 Property, plant and equipment, net 7,089 8,819 8,279 5,888 4,684 Total assets 11,459 13,432 14,810 12,221 8,006 Total current liabilities 1,892 1,598 2,026 1,661 979 Long-term debt 2,379 2,106 1,597 405 1,020 Total Micron shareholders’ equity 4,953 6,525 8,135 8,114 5,847 Noncontrolling interests in subsidiaries 1,986 2,865 2,607 1,568 Total equity 6,939 9,390 10,742 9,682 5,847 In the first quarter of 2009, the Company acquired a 35.5% ownership interest in Inotera Memories, Inc. (“Inotera”), a publicly-traded DRAM manufacturer in Taiwan.In connection with the acquisition of the shares in Inotera, the Company and Nanya entered into a supply agreement with Inotera pursuant to which Inotera sells trench and stack DRAM products to the Company and the Company’s DRAM joint venture partner, Nanya Technology Corporation. On August 3, 2009, Inotera issued shares in a public offering, decreasing the Company’s interest in Inotera to 29.8%.(See “Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Equity Method Investments – DRAM joint ventures with Nanya.”) On July 10, 2009, the Company sold a 65% interest in Aptina Imaging Corporation (“Aptina”), a wholly-owned subsidiary of the Company.The Company continues to manufacture products for Aptina under a wafer supply agreement.The Company accounts for its remaining interest in Aptina under the equity method.(See “Item 8.
